Title: General Orders, 13 December 1782
From: Washington, George
To: 


                        

                            Head Quarters Newburgh Friday Decr 13th 1782
                            Parole Normandy
                            Countersigns Okeham, Pool
                        
                        
                            
                                For duty tomorrow
                                 
                                the 1st Massachusetts regiment.
                            
                            
                                For the day tomorrow
                                
                                Colonel H. Jackson
                            
                            
                                
                                
                                Lt Colonel Reid
                            
                        
                    